Title: William Thornton to Thomas Jefferson, 8 May 1812
From: Thornton, William
To: Jefferson, Thomas


            Dear Sir City of Washington 8th May 1812—
            I had the honor of receiving your Letter concerning the Spinning Machine, & am sorry that I did not know sooner your Inclination to have one of them, and that Mr Barrett should have hesitated a moment in sending you one.—He purchased some property of me, and not having made sales of his Machine sufficient to pay me, he gave me a power of attorney to sell his rights in Virginia and to pay myself, but I have not sold one yet. I shall mention to him your opinion of the Sales of County-rights; for I think with you that the high price he asks will delay the Sales.—
            I waited on Judge Cranch several times without seeing him, or I should have answered your letter sooner. I wished to know on what Terms I could purchase a Machine that Mr Barrett left here & which the Judge had bought for Mr Greenleaf of twelve Spindles. I have waited with the promise of an Answer to day to give you the result, and shall keep my letter open till I can hear.—
            I could not really forbear laughing at the solicitude expressed by the Boys of your neighbourhood, respecting an Invasion of their rights & privileges by Mr Whitlow, & their Caveat shews a proper sense of their value of natural rights. Such Boys will make very good republicans, & they please me: but I was as jealous of their rights in issuing a Patent, for the products of this Plant & application thereof, as they could be; and required to be convinced of the novelty of the Discovery, before I thought it proper to issue the Patent, & I am really convinced of it. It is a Nettle, (Urtica) of a peculiar kind, & non-descript. The revd Dr Muhlenburg of Pennsylvania called it after Mr Whitlow, & gave a Description accordg to the Linnæan System.—I send you a Specimen which Mr Whitlow left with me, and which by rubbing between the fingers shews a fineness of texture which the Indian Hemp does not possess.—This has not been rotted, and it is the produce of a single Stem.—It was at first longer, but Individuals have taken off pieces as Specimens.—I think very highly of this Discovery.—It is not the Inn Hemp.
            I enclose a note from Judge Cranch relative to the Machine, and shall attend particularly to your wishes on this Subject.—
            I have been for six months past much affected by symptoms of palsy: at one time nearly speechless, and almost comatose; several times since exceedgly affected, & scarcely able to move my hands, & now my feet begin to be affected also. I am electrified & rubbed with vitriolic Ether almost daily, & am under a Course of Medicines, but I begin almost to despair of recovery, unless I can change my situation; for my severe Duties confine me very much. The Patents have increased exceedingly, and produce now nearly $7000 ⅌ Annum, though when I entered on the Duties not more than $1400 were produced. My Salary was raised to two thousand Dollars by the present Presidt before he left the Secy of State’s Office, but his Successor not asking for a sufficient Appropriation I was only occasionally paid at that rate, & lately by taking into the Secy’s Office more Clerks, they have absorbed the provision from which I was paid, & Congress have not yet made  any Appropriation for the Deficiency & have only provided a continuance of $1400. Mr Burwell & some other of my Friends, Members of the Comme of Ways & Means, to whom this is referred, I believe are favourable, but I doubt whether the house will be found so. If not I mean to solicit (but it may be in vain) the Appointment of Consul to London, which I believe is yet unfilled.—I have not seen any of my relatives for more than 20 years, & the change of Climate might aid my recovery, if it should please the Almighty to grant me a respite from pain, which is now become almost constant.—
            I am, dear Sir, very sincerely & with the highest respect & considn Yrs &cWilliam Thornton—
          